Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 1 of 21




       EXHIBIT D
         Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 2 of 21



GENERAL ORDER
                                                        Subject
                                                        Compliance with Title I of the Americans
                                                        with Disabilities Act
                                                        Topic                Series                Number
                                                        PER                  100                   14
                                                        Effective Date
                                                        July 26, 2018
                                                        Related To:
                                                        SO-00-19 (Compliance with Title II of the Americans with
                                                        Disabilities Act), Effective date August 16, 2000
DISTRICT OF COLUMBIA                                    Rescinds:
                                                        SO-17-05 (Compliance with Title I of the Americans with
                                                        Disabilities Act), Effective date June 30, 2017
                                                        CIR-07-05 (People First Respectful Language Modernization Act of
                                                        2006), Effective date June 28, 2007




I.     Background                                                                                       Page       1
II.    Policy                                                                                           Page       1
III.   Definitions                                                                                      Page       2
IV.    Regulations                                                                                      Page       5
V.     Procedures                                                                                       Page       6
 V.A   Requests for Reasonable Accommodation                                                            Page       6
 V.B   Medical Certification                                                                            Page       8
 V.C   Responding to Accommodation Requests                                                             Page       9
V.D    Denying a Request for Reasonable Accommodation                                                   Page       10
VI.    Roles and Responsibilities                                                                       Page       11
VII.   Cross References                                                                                 Page       13
VII.   Attachments                                                                                      Page       13


I.     BACKGROUND

       The Americans with Disabilities Act of 1990 (ADA), as amended, and the District of
       Columbia Human Rights Act of 1977 (DCHRA), as amended, seek to eliminate
       discrimination against individuals with disabilities to ensure that our workforce is as
       diverse as our society. The Metropolitan Police Department (MPD) is required by
       federal and District of Columbia (D.C.) laws to provide equal employment
       opportunity to qualified individuals with disabilities. MPD has a legal obligation to
       provide reasonable accommodations as required to facilitate the employment of
       qualified employees and applicants with disabilities.

II.    POLICY

       It is the policy of MPD to provide equal employment opportunities to qualified
       individuals with disabilities and to provide reasonable accommodations in the
       employment setting where such reasonable accommodations do not impose an
       undue hardship to the agency or represent a direct threat to the safety of the
       employee, coworkers, or the general public.
        Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 3 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                              PAGE 2 OF 13



III.   DEFINITIONS

       When used in this directive, the following terms shall have the meanings designated:

             1.     ADA coordinator – employee designated by the Chief of Police, or his
                    or her designee, who is responsible for coordinating ADA related
                    requests and providing guidance to members on ADA related issues.
                    The current ADA coordinator for MPD is located in the Professional
                    Development Bureau (PDB), Human Resource Management Division
                    (HRMD).

             2.     Benefits and privileges of employment – employer-sponsored services
                    [e.g., employee assistance programs (EAPs)].

             3.     Complainant – applicant or employee who files a complaint alleging
                    disability discrimination.

             4.     Direct threat – significant risk of substantial harm to the health or safety
                    of the individual or others that cannot be eliminated or reduced by
                    reasonable accommodation. The determination of a direct threat must
                    be based on an individualized assessment of the applicant or
                    employee with a disability, must rely on current medical knowledge,
                    must be imminent (not an alleged or potential threat), and must not be
                    based on generalized assumptions or stereotypes about the disability.

             5.     Essential functions – job duties that are so fundamental to the position
                    that the individual cannot do the job without being able to perform
                    them. A qualified individual with a disability must be provided with a
                    reasonable accommodation to allow that individual to accomplish the
                    essential functions of the job. However, the agency is not required to
                    exempt an employee with a disability from performing the essential
                    functions of the job. Factors that determine the essential functions of a
                    job include:

                    a.     The employer’s judgment;

                    b.     Position descriptions written before the job was advertised and
                           filled;

                    c.     Amount of time spent performing the function;

                    d.     Work experience of past incumbents in this job and current
                           incumbents in similar jobs;

                    e.     Consequences of not requiring an individual in this job to
                           perform a function;
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 4 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                            PAGE 3 OF 13

                 f.     Limited number of other employees available to perform the
                        function, or among whom the function can be distributed;

                 g.     Position exists to perform the function;

                 h.     Function may be highly specialized so that person is hired for
                        his or her expertise or ability to perform that function; and

                 i.     Terms of a collective bargaining agreement.

           8.    Major life activities – includes a wide range of activities and major
                 bodily functions. The activities include, but are not limited to, caring for
                 oneself, performing manual tasks, seeing, hearing, eating, sleeping,
                 walking, standing, lifting, bending, speaking, breathing, learning,
                 reading, concentrating, thinking, communicating, and working.

                 Major life activities also include the operation of major bodily functions,
                 which include, but are not limited to, functions of the immune system,
                 normal cell growth, digestive, bowel, bladder, neurological, brain,
                 respiratory, circulatory, endocrine, and reproductive functions.

           9.    Office of Disability Rights (ODR) –District government agency
                 designated by Mayor’s Order 2008-69 to coordinate and oversee
                 compliance with the ADA by agencies of the District government.

           10.   Official – sworn member the rank of sergeant or above or civilian
                 equivalent.

           11.   Person with a disability – individual, applicant or employee:

                 a.     With a physical or mental impairment that substantially limits
                        one or more of the person’s major life activities;

                 b.     With a record of such an impairment; or

                 c.     Regarded as having such an impairment.

           12.   Qualified individual with a disability – an individual with a disability who
                 satisfies the requisite skill, experience, education, and other job-related
                 requirements of the employment functions of the position, and who,
                 with or without a reasonable accommodation, can perform the
                 essential functions of the position.

           13.   Reasonable accommodation – change or adjustment to the application
                 process, the job, the work environment, or the way work is customarily
                 done that permits a qualified applicant or employee with a disability an
                 equal opportunity to apply for a job, to perform the essential functions
                 of a job or to enjoy the benefits and privileges of employment as are
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 5 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                             PAGE 4 OF 13

                 available to a similarly situated individual without a disability. Examples
                 of reasonable accommodations include, but are not limited to:

                 a.     Making existing facilities accessible;

                 b.     Job restructuring;

                 c.     Part-time or modified work schedules;

                 d.     Acquiring or modifying equipment;

                 e.     Changing tests, training materials, or policies;

                 f.     Providing qualified readers or interpreters; and

                 g.     Reassignment to a vacant civilian position.

                        NOTE: Generally, reassignment will only be considered if no
                        accommodations are available to enable the individual to
                        perform the essential functions of his or her current job, or if the
                        only effective accommodation would cause undue hardship.

                        Sworn members are reminded that in accordance with the “Fire
                        and Police Medical Leave and Limited Duty Amendment Act of
                        2004,” sworn members must elect to resign their position as a
                        police officer and defer their retirement annuity to be eligible for
                        consideration for reassignment to a vacant civilian position.
                        Further information regarding deferred retirement annuities can
                        be found by contacting the D.C. Retirement Board.

           14.   Substantially limited in performing a major life activity – a person is
                 restricted or prevented from performing a major life activity or major
                 bodily function. A common sense evaluation of the impact of a
                 disability on an applicant or employee’s ability to perform a major life
                 activity or major bodily function as compared to most people in the
                 general population. A determination of substantial limitation must
                 ignore the positive effects of any mitigating measures used by the
                 person, except for ordinary eyeglasses or contact lenses. An
                 impairment that is episodic (e.g., epilepsy) or in remission (e.g.,
                 cancer) is a disability if it substantially limits a major life activity when
                 active. There is no requirement that an impairment be long-term or
                 permanent to be substantially limiting; anything lasting several months
                 may be a disability.

           15.   Undue hardship – circumstances where an agency may decline to
                 provide an accommodation because such accommodation is unduly
                 expensive, extensive, substantial, disruptive, or fundamentally alters
                 the nature or operations of the agency.
       Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 6 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                              PAGE 5 OF 13

IV.   REGULATIONS

      A.    The Department prohibits, and shall not tolerate any form of unlawful
            discrimination or harassment, including that against a person with a disability.
            Such conduct shall result in an administrative investigation that, if sustained,
            may result in disciplinary action, up to, and including, termination of
            employment.

      B.    The ADA and the DCHRA prohibit acts of retaliation against an applicant or
            employee who files a charge of discrimination based on a disability.

      C.    Officials shall be accountable for promptly reporting and correcting unlawful
            discriminatory practices against a person with a disability within their
            knowledge and responsibility.

      D.    All complainants claiming unlawful discrimination based on a disability or
            denial of a reasonable accommodation may contact the Department’s Equal
            Employment Opportunity (EEO) Investigations Division to file an internal
            charge of discrimination. They may also contact the Office of Human Rights
            (OHR) and or the Equal Employment Opportunity Commission (EEOC) to file
            an external charge of discrimination. Complainants are encouraged to contact
            ODR for assistance with external and internal charges of discrimination.

      E.    Complainants, and those applicants or employees engaged in carrying out
            the provisions of this order, shall be free from restraint, interference, coercion,
            discrimination, or reprisal in connection with their hiring or performance of
            their duties during, or following, the complaint procedure.

      F.    Confidentiality

            1.     Any record of information obtained by the ADA Coordinator as a part of
                   the accommodation process that reflects the diagnosis, evaluation, or
                   treatment of an applicant’s or employee’s medical or mental health
                   condition is confidential.

            2.     The applicant’s or employees’ medical information shall be maintained
                   by the ADA Coordinator in a separate, locked file. These records are
                   considered employment records.

            3.     Only individuals with a demonstrated need to know about a reasonable
                   accommodation request shall be informed about the applicant’s or
                   employee’s request, and even then, the applicant’s or employee’s
                   medical information shall not be disclosed or shared with a manager or
                   other MPD official unless there is demonstrated need to know.

            4.     Such records shall not be released except as required by law.
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 7 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                             PAGE 6 OF 13

     G.     Any employee who knowingly interferes with, coerces, discriminates against,
           or practices any form of reprisal against a complainant, or attempts any of the
           above, is in violation of this general order and shall be subject to an
           administrative investigation that, if sustained, may result in disciplinary action.
           Any evidence of such actions shall be immediately reported to the EEO
           Investigations Division.

     H.    Persons with an injury covered under workers’ compensation are not
           automatically protected by the ADA. The ADA does not require an employer
           to provide a reasonable accommodation for an employee with an
           occupational injury who does not have a disability as defined by ADA.
           However, given the broad definition of disability under the ADA, some
           employees with occupational injuries may be covered under the ADA.
           Therefore, agency personnel shall be alert to requests for reasonable
           accommodations from these persons (or doctors treating or evaluating them).


V.   PROCEDURES

           A.     Request for Reasonable Accommodation

           1.     Applicants or employees with a disability may request a reasonable
                  accommodation at any time, regardless of title, salary, grade,
                  bargaining unit, employment status (permanent, temporary,
                  provisional, emergency) or civil service status.

           2.     The request does not have to be in writing, be formal or use any
                  special language. It need not mention the ADA or use the phrase
                  “reasonable accommodation.”

                  The following are examples of requests for reasonable
                  accommodation:

                  Example A: An employee, who uses a wheelchair, informs his
                  supervisor that his wheelchair cannot fit under his desk.

                  Example B: An employee tells her supervisor, “I need six weeks off to
                  get treatment for my back.”

                  Example C: An employee tells his supervisor, “My medication makes
                  me so groggy in the morning; I am having trouble getting to work on
                  time.”

           3.     A request for an accommodation may be made by a third party, such
                  as a family member, healthcare professional, or representative who is
                  acting on the individual’s behalf with their consent.
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 8 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                         PAGE 7 OF 13

           4.    All doctors’ notes shall be treated as a request for reasonable
                 accommodation except for the most minor, short-term conditions (e.g.,
                 the flu).

           5.    Upon receipt of a request for a reasonable accommodation by an
                 applicant or employee, officials shall immediately notify the agency’s
                 ADA Coordinator. The notification shall contain the following
                 information:

                 a.    Name, position title, and assignment of the applicant or
                       employee.

                 b.    Nature of the reasonable accommodation requested.

           6.    Upon notification of the request for reasonable accommodation, the
                 ADA Coordinator shall manage the case for resolution. The ADA
                 Coordinator shall continue the interactive process to determine what, if
                 any, accommodation should be provided and:

                 a.    Immediately contact the requestor and schedule an interview.
                       The employee’s collective bargaining agent may assist the
                       employee during this meeting in accordance with existing
                       collective bargaining agreements. The employee also has the
                       option to be accompanied by a representative of their choosing.

                 b.    Supply the employee with the Request for Reasonable
                       Accommodation Form (Attachment A). The employee shall be
                       required to complete the request form.

                 c.    Gather all information surrounding the request including the
                       nature of the accommodation requested and, if relevant, the
                       position description and essential functions of the employee’s
                       position.

                 d.    Interview the requestor’s supervisor and next-level manager, if
                       necessary.

                 e.    Conduct an analysis, if relevant, to determine whether the
                       applicant or employee is a qualified individual with a disability,
                       and if an accommodation will allow the applicant or employee to
                       participate in the application process or perform all of the
                       essential functions of the position without creating an undue
                       hardship or presenting a direct threat to the safety of the
                       requestor, co-workers, or the general public.

                 f.    Consult the ODR and other subject matter experts as necessary
                       to determine the nature and scope of the disability and the
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 9 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                           PAGE 8 OF 13

                        appropriate reasonable accommodations to address the
                        disability.

                 g.     Submit the findings to the Director of the Human Resource
                        Management Division (HRMD).

     B.    Medical Certification

           1.    If the disability and the need for an accommodation are not obvious, an
                 applicant’s or employee’s request for an accommodation may require
                 that his or her health care provider complete the MPD Medical Inquiry
                 Form (Attachment B) concerning the existence and extent of the
                 disability. The medical certification must include the following:

                 a.     The specific impairments causing the disability.

                 b.     The major life functions or activities affected by the impairment.

                 c.     The degree of limitation to those functions and activities caused
                        by the impairment.

                 d.     An explanation of what precisely in the application process,
                        performance of the job duties, the workplace environment, or
                        access to a benefit or privilege is impacted by the disability.
                        The health care provider should be as specific and clear as
                        possible in explaining what is impacted and exactly how it is
                        impacted by the disability.

           2.    If it is determined that the information provided is incomplete, unclear
                 or inconsistent, the ADA Coordinator shall request that the applicant or
                 employee complete the Authorization for Release of Medical
                 Information Form (Attachment C) so that additional or clarifying
                 information can be obtained from his or her health care provider.

           3.    Required documentation from the health care provider should be
                 received by the ADA Coordinator within four weeks of the request for
                 accommodation when possible.

           4.    The MPD may require the applicant or employee to obtain the opinion
                 of a second health care provider if the initial medical certification does
                 not support a finding of a disability and or why a reasonable
                 accommodation is necessary. The opinion of the second health care
                 provider shall be at the expense of the MPD.

           5.    The accommodation request and medical certification may only be
                 used for the purpose of making a decision with regards to the
                 applicant’s or employee’s request for an accommodation.
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 10 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                            PAGE 9 OF 13

     C.    Responding to an Accommodation Request

           1.    If an applicant or employee is found to have a disability covered under
                 the law, the ADA Coordinator shall work with the individual to discuss
                 and identify a reasonable accommodation that will provide the
                 individual with an equal opportunity to apply for a job, to perform the
                 essential functions of the job, or gain access to a benefit or privilege of
                 employment.

           2.    The ADA Coordinator shall identify the potential accommodations and
                 assess the effectiveness of such accommodations.

           3.    After the initial meeting and review of medical documentation, when
                 necessary, the ADA Coordinator shall make a determination whether
                 the applicant or employee is a qualified individual with a disability and
                 develop a Reasonable Accommodation Plan (Attachment D) for the
                 applicant or employee.

           4.    Applicants or employees shall be notified of their eligibility for a
                 reasonable accommodation by the ADA Coordinator in a timely
                 manner.

           5.    The reasonable accommodation plan shall:

                 a.     State whether the applicant or employee is a “qualified
                        individual with a disability,” as defined by the ADA.

                 b.     Outline the applicant’s or employee’s need for reasonable
                        accommodation (e.g., the specific part of the application
                        process, the functions of their position needing accommodation,
                        or the benefit or privilege that an applicant or employee is
                        having difficulty accessing).

                 c.     Recommend types of accommodation. Consideration will be
                        given to the preference of the applicant or employee; however,
                        the MPD has the right to select among the alternatives available
                        as long as they are effective.

                 d.     Determine whether any accommodation causes an undue
                        hardship or poses a direct threat.

           6.    Within six weeks of the accommodation being granted, the ADA
                 Coordinator shall contact the employee or applicant and assess the
                 effectiveness of the accommodation (e.g., is the accommodation
                 enabling the applicant or employee to participate in application process
                 or perform the essential functions of the job).
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 11 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                        PAGE 10 OF 13

           7.    In cases where it is determined that the accommodation is not effective
                 and there are no other methods of accommodation that can assist the
                 employee in performing the essential functions of the job, the ADA
                 Coordinator shall initiate discussions with appropriate agency and
                 district officials to identify a civilian vacant position with the MPD or
                 within the District of Columbia government.

      D.   Denying a Request for a Reasonable Accommodation

           The MPD may reject an applicant’s or employee’s request for a reasonable
           accommodation when it is determined that:

           1.    The applicant or employee is not an individual with a qualifying
                 disability.

           2.    The applicant or employee has a temporary impairment, that is not
                 expected to recur, and or has minimal impact on major life activities
                 with no long-term effects (e.g., the flu).

           3.    The applicant or employee is unable to provide requested
                 documentation from his or her health provider that demonstrates that
                 he or she has a qualifying disability.

           4.    The applicant’s or employees’ request for a reasonable
                 accommodation is for non-disability reasons, rather than because of a
                 disability.

           5.    The applicant’s or employee’ request for a reasonable accommodation
                 would create an undue hardship on the operation of the MPD, and
                 there is no alternative reasonable accommodation.

           6.    The applicant’s or employees’ requested accommodation would pose a
                 direct threat to the health or safety of the employee, coworkers, or the
                 general public.


VI.   ROLES AND RESPONSIBILITIES

      A.   The Director of the Human Resource Management Division shall:

           1.    Provide day-to-day management of the ADA Coordinator.

           2.    Be responsible for the prompt resolution of reasonable accommodation
                 requests and complaints of discrimination.

           3.    Ensure corrective action as noted in Part IV.C of this order when
                 appropriate.
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 12 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                        PAGE 11 OF 13

     B.    The ADA Coordinator shall:

           1.    Coordinate and administer ADA-related note-taking, reader, scribe,
                 interpreter services, and equipment services.

           2.    Provide guidance and support to MPD units on ADA-related matters.

           3.    Promptly investigate and analyze reasonable accommodation
                 requests.

           4.    Promptly investigate disability discrimination complaints.

           5.    Collaborate with the investigation of a charge of discrimination when
                 the charge of discrimination is being investigated by another internal or
                 external unit or agency.

           6.    Maintain the strict confidentiality of applicants and employees filing
                 requests for reasonable accommodation or complaints of disability
                 discrimination, except to the extent necessary to perform their duties,
                 or if otherwise released by the applicant or employee in writing.

           7.    Perform investigative duties as prescribed in 4 DCMR § 100, et seq.
                 (Complaints of discrimination in the District of Columbia Government)


     C.    The Director of the Medical Services Division shall:

           1.    Upon being presented with a request from a sworn member for a
                 waiver of any of the uniform or equipment requirements, or other
                 requested accommodations, notify the ADA Coordinator.

           2.    Refer the member to the ADA Coordinator for submission of his or her
                 request.

           3.    Request the member to execute a signed written release to share only
                 those medical records directly associated with the request with the
                 ADA Coordinator.

           4.    Upon receipt of the final decision, make the proper entry into the
                 medical records of the applicant or employee.

     D.    Senior command officials, managers and supervisors shall:

           1.    Be held responsible for maintaining an environment free of harassment
                 and discrimination for individuals with disabilities.

           2.    Immediately discuss with the ADA Coordinator any formal or informal
                 requests for an accommodation made to them or a supervisor in their
       Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 13 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)                          PAGE 12 OF 13

                  command and refer the employee or applicant to the ADA Coordinator
                  for continuation of the interactive process.

            3.    Not deny any requests for accommodation made under the ADA
                  without consultation and approval from the ADA Coordinator and the
                  Director of HRMD.

            4.    Maintain confidential all information discussed or documentation
                  shared by the employee or applicant.

       E.   Retaliation

            1.    Employees of the MPD shall not be subjected to any form of retaliation,
                  disciplinary or corrective action, transfers, or changes in assignment
                  solely because the employee opposed what he or she believed to be
                  an unlawful employment practice or made a charge, testified, assisted,
                  or participated in an investigation, proceeding, or hearing under Title
                  VII and the D.C. Human Rights Act.

            2.    An employee is protected against retaliation for his or her opposition to
                  discrimination, as long as the employee has a reasonable and "good
                  faith" belief that the employer's conduct is illegal, even if it turns out
                  that the employee was mistaken as to the legality of the employer's
                  conduct.

VI.    CROSS REFERENCES

       A.   Title I of the Americans with Disabilities Act of 1990, as amended, 42 USC §
            12101, et seq.

       B.   D.C. Human Rights Act of 1977, as amended, D.C. Official Code § 3-201, et
            seq.

       C.   Mayor’s Order 2008-69, Effective Date: April 17, 2008

       D.   4 DCMR § 100, et seq. (Complaints of discrimination in the District of
            Columbia Government)

VII.   ATTACHMENTS

       1.   Attachment A: Request for Reasonable Accommodation Form

       2.   Attachment B: MPD Medical Inquiry Form

       3.   Attachment C: Authorization for Release of Medical Information Form

       4.   Attachment D: Reasonable Accommodation Plan
      Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 14 of 21
COMPLIANCE WITH TITLE I OF THE ADA (GO-PER-100.14)               PAGE 13 OF 13




                                        Peter Newsham
                                        Chief of Police

PN:KDO:MOC:CMD
                    Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 15 of 21




                                            American with Disabilities Act (ADA)
                                    REQUEST FOR REASONABLE ACCOMMODATION


                                                   Required Documentation

 In order to initiate a request for a reasonable accommodation, an employee must:
               Submit the completed Reasonable Accommodation Request Form, the Reasonable Accommodation
                Medical Authorization Form, and the Medical Inquiry Form to the ADA Compliance Branch.
               The Medical Inquiry Form is to be completed by the employee’s health care provider. Employees are to
                provide a copy of their job description to their health care provider for completion of form.
               Contents of the request are confidential and will only be disclosed to personnel with a business need to
                know for the purpose of evaluating and implementing the appropriate reasonable accommodation. All
                medical documentation will be kept confidential.


                                                    Employee Information

Date of Request:
Employee’s Full Name:                                                                        CAD #:
Position Title:                                                         Grade/Step:
Bureau:                                                                          Unit:
Worksite Address:
Worksite Phone No.:
Cellular Phone No.:



                                     Reason for Reasonable Accommodation Request
Identify your disability or physical or mental impairment(s) or limitation(s).




Explain how your disability impairs or limits your ability to perform assigned job duties.




Metropolitan Police Department                                                                            RA Form 1 6/2018


                                 GO 100.14 (Compliance with Title I of the Americans with Disabilities Act) Attachment A
                     Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 16 of 21




                                              American with Disabilities Act (ADA)
                                      REQUEST FOR REASONABLE ACCOMMODATION

 Is your disability permanent or temporary? If temporary, what is the expected duration?




 What specific accommodation(s) are you requesting?




 Is your accommodation request time sensitive? If yes, please explain.




 Explain how the accommodation(s) you are requesting will enable you to perform the essential functions of your job.




 Please provide any additional information that might be useful in processing your accommodation request:




                                                        Employee Certification
I certify that the information provided in this document is true and accurate. In addition, I understand that the
making of a false statement on this document is a violation of law.




Employee’s Signature:                                                               Date:
 Metropolitan Police Department                                                                          RA Form 1 3/2016


                                  GO 100.14 (Compliance with Title I of the Americans with Disabilities Act) Attachment A
                     Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 17 of 21




                                             American with Disabilities Act (ADA)
                                                    MEDICAL INQUIRY FORM



                                                   Healthcare Provider Instructions
In order to initiate a reasonable accommodation, employees must provide current documentation of a disability. As the
employee’s healthcare provider, you are asked to fully complete all sections of this form. In order to complete this form,
you should review the employee’s job description.

Please answer the following questions regarding the condition of                                                                   ,
                                                                                                    (Employee Name)
as it relates to the essential functions of his/her position and possible accommodations.

                                                            Medical Information


  Does the employee have a physical or mental impairment?                                    Yes                     No 

  If yes, what is the impairment?

  Does the impairment substantially limit a major life activity as compared to
  most people in the general population?                                                     Yes                     No 


  If yes, what major life activity(s) (includes major bodily functions) is/are affected?

      Bending                            Hearing                        Reaching             Speaking         Other: (describe)
      Breathing                          Interacting With Others        Reading              Standing
      Caring For Self                    Learning                       Seeing               Thinking
      Concentrating                      Lifting                        Sitting              Walking
      Eating                             Performing Manual Tasks        Sleeping             Working

  Major bodily functions:
      Bladder                             Digestive               Lymphatic                      Reproductive
      Bowel                               Endocrine               Musculoskeletal                Respiratory
      Brain                               Genitourinary           Neurological                   Special Sense Organs &
      Cardiovascular                      Hemic                   Normal Cell Growth              Skin
      Circulatory                         Immune                  Operation of an Organ          Other: (describe)



  Does the disability affect the employee’s ability to perform any of the essential
  functions of the position or access a benefit of employment?                                   Yes                 No 


  If so, what job function(s) or benefits of employment is the employee having trouble performing or accessing because of
  the disability?




Metropolitan Police Department                                                                                         RA Form 3   362018

                                 GO 100.14 (Compliance with Title I of the Americans with Disabilities Act) Attachment B
                     Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 18 of 21




                                             American with Disabilities Act (ADA)
                                                       MEDICAL INQUIRY FORM

                                                         Accommodation Information
  Do you have any suggestions regarding a possible accommodation(s) that would
  allow the employee to perform the essential functions of the position or access a                           Yes                       No 
  benefit of employment?

  If so, what are they?




  In your opinion, is the need for an accommodation temporary or permanent?



  If temporary, how long will the need for the accommodation exist?




                                                     Healthcare Provider Certification




  Health Care Provider’s Signature                                                                                               Date


  Health Care Provider’s Printed Name and Degree                                                                                 Telephone Number


  Address


  City                                                                                 State                                     Zip Code

  The Genetic Information Nondiscrimination Act of 2008 (GINA) prohibits employers and other entities covered by GINA Title II from requesting or
  requiring genetic information of an individual or family member of the individual, except as specifically allowed by this law. To comply with this law, we
  are asking that you not provide any genetic information when responding to this request for medical information. “Genetic information,” as defined by
  GINA, includes an individual’s family medical history, the results of an individual’s or family member’s genetic tests, the fact that an individual or an
  individual’s family member sought or received genetic services, and genetic information of a fetus carried by an individual or an individual’s family
  member or an embryo lawfully held by an individual or family member receiving assistive reproductive services.




Metropolitan Police Department                                                                                                           RA Form 3     6/2018

                                   GO100.14(Compliance with Title I of the Americans with Disabilities Act) Attachment B
                Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 19 of 21




                                     American with Disabilities Act (ADA)
                 AUTHORIZATION FOR RELEASE OF MEDICAL INFORMATION


 Please complete the following acknowledgement and return along with your Reasonable Accommodation Request
 Form. This release will be submitted to your healthcare provider in the event that additional information is needed
 regarding the medical condition(s) for which you are requesting reasonable accommodation(s).



 Employee Name                                                              CAD #




                                             Employee Acknowledgement
I,                                                     , hereby consent and authorize my healthcare provider to
release information to the ADA Compliance Branch in the form of medical documentation, telephone calls, faxes or
emails regarding medical information relating to the current health condition(s) for which I am requesting a
reasonable accommodation(s).

I further acknowledge that the Americans with Disabilities Act (ADA) requires me to be an active participant in the
interactive process and to provide the ADA Compliance Branch with my medical information that is necessary to
determine what, if any, reasonable accommodation is appropriate for me. I understand that if I fail to cooperate or
provide the necessary medical information, my request for a reasonable accommodation may be denied.




 Employee Signature:                                                        Date:




 Return this form to:                           ADA Coordinator
                                                Human Resource Management
                                                Division (HRMD)
                                                MPD Headquarters,Room 6061
                                                Contact Phone: (202) 727-4261
                                                Contact Email:
                                                ada.adminbox@dc.gov




 Metropolitan Police Department                                                                            RA Form 2 6/2018


                          GO100.14 (Compliance with Title I of the Americans with Disabilities Act) Attachment C
                    Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 20 of 21




                                              American with Disabilities Act (ADA)
                                           REASONABLE ACCOMMODATION PLAN

                                                            Employee Information
                                                                            Date of Approval:
 Employee’s Name:                                                                                CAD #:
 Position Title:                                                           Grade/Step:
 Bureau:                                                                              Unit:
 Worksite Address:
 Worksite Phone No.:


                                                    Reasonable Accommodation Plan

1. Reasonable Accommodation: (check one)
     □ Approved
     □ Denied
2. Date Reasonable Accommodation was requested:

3. Date Reasonable Accommodation was approved/denied:

4. Date Reasonable Accommodation was provided (if different from date approved):

5. Reasonable Accommodation needed for: (check one)
   □ Performing Job Functions or Accessing the Work Environment
   □ Accessing a Benefit or Privilege of Employment
6. Type(s) of reasonable accommodation requested: (check one)

     □     Personnel Action                            □    Adaptive Equipment                  □   Specially Designed Furniture

     □     Removal of Architectural Barrier(s)         □    Accessible Parking                  □   Materials in Alternative Formats

     □     Job Restructuring                           □    Retraining                          □   Schedule Adjustment

     □     Flexible Leave Policies                     □    Alternate Work Schedule             □   Alternate Work Site

     □     Reassignment to Another Job                 □    Reader/Sign Language
                                                            Interpreter                         □   Other:


7. Type(s) of reasonable accommodation provided (if different from what was requested):




 Metropolitan Police Department                                                                                             RA Form 6 6/2018


                                  GO 100.14 (Compliance with Title I of the Americans with Disabilities Act) Attachment D
                           Case 1:19-cv-02800-RC Document 21-5 Filed 03/06/20 Page 21 of 21




                                                  American with Disabilities Act (ADA)
                                                REASONABLE ACCOMMODATION PLAN
      8. Cost of Reasonable Accommodation:

      9. Was medical or other appropriate supporting information required to process this request? If yes, explain why.




      10. If denied, reason why: (check one)

            □     Accommodation Ineffective                 □    Accommodation Would Cause
                                                                 Undue Hardship                    □     Medical Documentation Inadequate

                  Accommodation Would Require                    Accommodation Would Cause
            □     Lowering of Performance or Job
                  Standarard
                                                            □    Removal of Essential Job
                                                                 Function
                                                                                                   □     Other: (Please identify)


      11. Detailed reason(s) for denial of reasonable accommodation (Must be specific, e.g., why accommodation is ineffective or
          causes undue hardship.)




      12. Additional Notes:




            Employee (Representative) Signature                                                            Date




                                                                        Follow Up

      Date:

      Date of Follow Up:

Is the Is Reasonable Accommodation Effective?                     Yes              No

      Additional Notes:




        Metropolitan Police Department                                                                                         RA Form 6 6/2018


                                         GO100.14 (Compliance with Title I of the Americans with Disabilities Act) Attachment D
